DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: numerals “120”, “122” and “184”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Katsin 2007/0157355 in view of Hanley 5,806,925 alone, or further in view of Hartley 2011/0114235. As to claim 1, Katsin discloses an equipment cover comprising a cover having a long side and a short side composed of a textile layer [0016], a microfiber layer [0015], and a panel 10 coupled to the cover along three edges (Fig. 1) to form a pouch. However, Katsin does not disclose a separate panel to form his pouch or a channel with drawstring attached to the pouch to be used as a pouch closure means.  Hanley discloses . 
As to claim 3, adding holes or apertures to the channel closing means of the combine prior art product of Katsin, Hanley and Hartley would have been obvious to one of ordinary skill in the art since a duplication of parts is within the level of ordinary skill in the art.
As to claim 6, each of the cited references discloses this feature in their drawings.
As to claims 7, 8 and 11, Kastin discloses his microfiber layer as being the outer layer after the cover is placed on a piece of equipment and the waterproof layer as being next to the equipment [0012]-[0016].
As to claims 9 and 10, Hanley discloses the use of elastic bands and elastic panels; see col. 4, lines 9-17, col. 1, lines 40-42 and col. 5, lines 1-4. Therefore, it would have been obvious to one of ordinary skill in the art to form the cover and bands of Kastin from elastic material in view of Hanley to allow the cover to more easily conform to a variety of seat dimensions.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Katsin 2007/0157355 in view of Hanley 5,806,925 alone, or further in view of Hartley 2011/0114235 as applied to claims 1, 3 and 6-11 above, and further in view of Mroz 9,867,409.  The combined prior art of Kastin, Hanley and Hartley discloses the invention substantially as claimed; see the above rejection. However, this prior art does not disclose a pocket on the pouch portion of the cover. Mroz discloses an equipment cover similar to that of Katsin, Hanley and Hartley that includes a pocket 5 with zipper on the panel/pouch portion of the cover; see Fig. 1. It would have been obvious to one of ordinary skill in the art to include a pocket with zipper on the pouch portion of the cover in the combined prior art of Kastin, Hanley and Hartley in view of Mroz to allow for storage of personal items.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Katsin 2007/0157355 in view of Hanley 5,806,925 alone, or further in view of Hartley 2011/0114235 as applied to claims 1, 3 and 6-11 above, and further in view of Pacheco 2019/0159539, Barringer 2013/0323457 or Ferrell 7,955,683. The combined prior art of Kastin, Hanley and Hartley discloses the invention substantially as claimed; see the above rejection. However, this prior art does not disclose magnets on its towel/cover. Pacheco discloses a towel that has magnets on corners of the cover so as to allow the towel to be wrapped around a body portion of the user. It would have been obvious to one of ordinary skill in the art to embed magnets on the corners of the towel of the combined prior art of Kastin, Hanley and Hartley in view of Pacheco to allow the towel to worn around a person neck. Barringer and Ferrell also disclose towels with magnets on corners of the towels; see [0110] and [0111] of Barringer and Figs. 1 and 4 of Ferrell. It would have been obvious to one of ordinary skill in the art to embed magnets on the corners of the towel of the combined prior art of Kastin, Hanley and Hartley in view of Barringer or Ferrell to allow the towel to be attached to another object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783